IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


CHESTER DOWNS AND MARINA LLC                   : No. 145 EM 2015
D/B/A HARRAH'S OF PHILADELPHIA,                :
                                               :
                     Petitioner                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
PENNSYLVANIA DEPARTMENT OF                     :
REVENUE AND EILEEN MCNULTY, IN                 :
HER OFFICIAL CAPACITY AS                       :
SECRETARY OF THE PENNSYLVANIA                  :
DEPARTMENT OF REVENUE,                         :
                                               :
                     Respondents               :


                                          ORDER



PER CURIAM

       AND NOW, this 18th day of July, 2018, the Amended Application for Relief is

DISMISSED.

       To the extent Petitioner’s request for a refund in Count I relates to taxes paid

prior to this Court’s decision in Mount Airy #1 LLC v. Pennsylvania Department of

Revenue, 154 A.3d 268 (Pa. 2016), relief is not available. See id. at 280 n.11 (“As we

have explained in the past, ‘a decision of this Court invalidating a tax statute takes effect

as of the date of the decision and is not to be applied retroactively.’”) (quoting Oz Gas,

Ltd. v. Warren Area Sch. Dist., 938 A.2d 274, 285 (Pa. 2007)).

       To the extent Petitioner is seeking a refund for taxes paid after that decision,

such a claim is not within this Court’s original jurisdiction.      See 4 Pa.C.S. §1904
(describing this Court’s exclusive jurisdiction to hear constitutional challenges to the

Gaming Act); 42 Pa.C.S. §721 (delineating this Court’s original jurisdiction). See also

Mazur v. Trinity Area Sch. Dist., 961 A.2d 96, 101 (Pa. 2008) (explaining that a court

can raise questions surrounding its jurisdiction sua sponte).

       As to Count II of the application, this Court does not have original jurisdiction to

entertain Petitioner’s claim under 42 U.S.C. §1983. See Mount Airy, 154 A.3d at 271

n.1. Petitioner’s Equal Protection challenge is moot in light of Mount Airy. See id. See

also 4 Pa.C.S. §1904 (authorizing the Court “to take such action as it deems

appropriate . . . to expedite a final judgment in connection with . . . a [constitutional]

challenge or request for declaratory relief.”).




                                     [145 EM 2015] - 2